                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA


                        Alexandria Division


TRUSTEE OF THE PLUMBERS AND
PIPEFITTERS NATIONAL PENSION
FUND, et al..

          Plaintiffs,

V.                                  Civil Action No. I:18cvl292



JLB CONSTRUCTION ENTERPRISES,
INC.,
          Defendant.




                                ORDER


     This matter comes before the Court on the Report and

Recommendation of the Magistrate Judge dated February 4, 2019.

Defendant has not filed any objections to the Report and

Recommendation. Based on a ^ novo review of the evidence in

this case and having reviewed the Report and Recommendation, it

appears to the Court that the Magistrate Judge's Report and

Recommendation is neither clearly erroneous nor contrary to law

This Court adopts the Magistrate Judge's Report and

Recommendation. Therefore, it is hereby

     ORDERED that Plaintiffs' Motion for Default Judgment be

GRANTED, and default judgment be entered in favor of the

National Pension Fund against defendant on Count I of the

Complaint in the amount of $6,342.58, and that a default
